95 N.Y.2d 927 (2000)
In the Matter of QUANTUM HEALTH RESOURCES, Doing Business as OLSTEN HEALTH SERVICES, Appellant,
v.
BARBARA DEBUONO, as Commissioner of the New York State Department of Health, et al., Respondents.
Court of Appeals of the State of New York.
Submitted August 14, 2000.
Decided November 28, 2000.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine this combined action and proceeding within the meaning of the Constitution and is not an order of the type provided for in CPLR 5602 (a) (2).